       Case 4:20-cv-01096-SWW Document 13 Filed 10/27/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

JOSEPH DAVID SANDERS
PLAINTIFF

vs.                          4:20CV01096-SWW

DONALD TRUMP
DEFENDANT


                                 JUDGMENT


      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 27th day of October, 2020.

                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE
